Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please renumber claims 1-16 and 23 as claims 1-17.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: one of the closest prior art pertinent to the claimed invention is Zou that discloses an input image of a vehicle to identify features and real multi-view of vehicles that can transmit each dataset can be transmitted as latent random vectors to the sub-generative networks, Gf and Gr, respectively. Liu, which is another prior art, discloses “the domain discriminator neural network 245 (D_1) updates parameter values for the encoder neural network 115 (E_1) and the generator neural network 145 (G_1). In one embodiment, during training, the domain discriminator neural network 255 (D_2) updates parameter values for the encoder neural network 105 (E_2) and the generator neural network 135 (G_2). After learning, two image translation functions are implemented by the image-to-image translation system 200.” 
However, none of these prior arts disclose “ training the generator neural network, the first discriminator neural network and the second discriminator neural network together based on the training dataset, such that: i) the generator neural network is trained using the original images from the first subset and the set of random data vectors, at least based on evaluation of the first discriminator neural network, to generate synthetic images meeting a criterion of photo- realism as compared to corresponding original images, wherein at least part of the synthetic images contain a synthetic anomaly generated and associated with the target object thereof, and wherein the first discriminator neural network is trained to discriminate the synthetic images from the corresponding original images; and ii) the second discriminator neural network is trained based on images with anomaly and images without anomaly from the set of original images including the first subset and the second subset and from the synthetic images wherein at least part thereof contains synthetic anomaly, to discriminate images with presence of anomaly from images without presence of anomaly with a given level of accuracy, thereby giving rise to a trained neural network system” or “the training dataset including a set of original images capturing the target object, and a set of random data vectors, wherein the set of original images include a first subset of original images without presence of anomaly associated with the target object and a second subset of original images with presence of anomaly associated with the target object thereof, such that: i) the generator neural network is trained using the original images from the first subset and the set of random data vectors, at least based on evaluation of the additional discriminator neural network, to generate synthetic images meeting a criterion of photo- realism as compared to corresponding original images, wherein at least part of the synthetic images contain a synthetic anomaly generated and associated with the target object thereof, and wherein the additional discriminator neural network is trained to discriminate the synthetic images from the corresponding original images; and ii) the discriminator neural network is trained based on images with anomaly and images without anomaly from the set of original images including the first subset and the second subset and from the synthetic images wherein at least part thereof contains synthetic anomaly, to discriminate images with presence of anomaly from images without presence of anomaly with a given level of accuracy.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Following is a reference pertinent to the claimed invention:
Zheng et al. (US 2019/0066291 A1): Systems and methods for generating synthesized images are provided. An input medical image of a patient in a first domain is received. A synthesized image in a second domain is generated from the input medical image of the patient in the first domain using a first generator. The first generator is trained based on a comparison between segmentation results of a training image in the first domain from a first segmentor and segmentation results of a synthesized training image in the second domain from a second segmentor. The synthesized training image in the second domain is generated by the first generator from the training image in the first domain. The synthesized image in the second domain is output.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOHN W LEE/Primary Examiner, Art Unit 2664